Citation Nr: 0125333	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-16 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for a right knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






REMAND

The veteran served on active duty from March 1971 to May 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 RO decision which denied the veteran's 
claim for a compensable rating for a right knee scar.  He 
failed to appear for a scheduled October 2000 RO hearing and 
for a scheduled August 2001 Travel Board hearing.

The veteran's service connected right knee scar is a residual 
of a laceration sustained in a November 1972 vehicle accident 
in service.  The scar has always been rated noncompensable.  
He filed his current claim seeking a compensable rating in 
November 1998, alleging an increase in the severity of the 
condition.  He identified various medical records, which the 
RO obtained, but these did not pertain to the right knee 
scar.  The Board notes it has been many years since the 
veteran has had a VA compensation examination for the right 
knee scar.  Given this and the veteran's allegations, a VA 
examination should be provided as part of the VA's duty to 
assist in developing the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Accordingly, the case is remanded for the following action:

1.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected right 
knee laceration scar.  The claims folder 
should be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should 
indicate whether the right knee scar is 
poorly nourished with repeated 
ulceration, whether it is tender and 
painful on objective examination, and 
whether and to what degree it produces 
limitation of function of the knee.

2.  After the above development is 
accomplished, the RO should review the 
claim for a compensable rating for a 
right knee scar.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an
opportunity to respond, before the case 
is returned to the Board.

On remand, the veteran may submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




